 


114 HR 814 IH: Thin Blue Line Act
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 814 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2015 
Mr. Jolly introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide additional aggravating factors for the imposition of the death penalty based on the status of the victim. 
 
 
1.Short titleThis Act may be cited as the Thin Blue Line Act. 2.Aggravating Factors for Death PenaltySection 3592(c) of title 18, United States Code, is amended by inserting after paragraph (16) the following: 
 
(17)Killing of law enforcement officer 
(A)The defendant killed or attempted to kill, in the circumstance described in subparagraph (B), a person who is authorized by law— (i)to engage in or supervise the prevention, detention, investigation, or prosecution, or the incarceration of any person for any criminal violation of law; 
(ii)to apprehend, arrest, or prosecute an individual for any criminal violation of law; or (iii)to be a firefighter or other first responder. 
(B)The circumstance referred to in subparagraph (A) is that the person was killed— (i)while he or she was engaged in the performance of his or her official duties; 
(ii)because of the performance of his or her official duties; or (iii)because of his or her status as a public official or employee.. 
 
